NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                   IN THE DISTRICT COURT OF APPEAL
                                   OF FLORIDA
                                   SECOND DISTRICT

JOSEPH BELCIK,                     )
                                   )
              Appellant,           )
                                   )
v.                                 )    Case No. 2D18-3833
                                   )
U.S. BANK NATIONAL                 )
ASSOCIATION, as Trustee for        )
HARBORVIEW MORTGAGE LOAN           )
TRUST 2005-8 MORTGAGE LOAN         )
PASS-THROUGH CERTIFICATES          )
SERIES 2005-8; NATIONSTAR          )
MORTGAGE, LLC,                     )
                                   )
              Appellees.           )
                                   )

Opinion filed April 24, 2019.

Appeal from the Circuit Court
for Pinellas County; Patricia A.
Muscarella, Judge.

Joseph A. Belcik, Appellant.

Nancy M. Wallace of Akerman
LLP, Tallahassee; William P.
Heller of Akerman, LLP, Fort
Lauderdale, for Appellees.


PER CURIAM.

              Affirmed.


CASANUEVA, MORRIS, and SMITH, JJ., Concur.